ICJ_080_CertainPhosphateLands_NRU_AUS_1992-06-26_JUD_01_PO_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE CERTAINES TERRES
À PHOSPHATES À NAURU

(NAURU c. AUSTRALIE)

EXCEPTIONS PRÉLIMINAIRES

ARRÊT DU 26 JUIN 1992

1992

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
CERTAIN PHOSPHATE LANDS IN NAURU

(NAURU y. AUSTRALIA)

PRELIMINARY OBJECTIONS

JUDGMENT OF 26 JUNE 1992
Mode officiel de citation :

Certaines terres à phosphates à Nauru (Nauru c. Australie),
exceptions préliminaires, arrêt, C.I.J. Recueil 1992, p. 240

Official citation :

Certain Phosphate Lands in Nauru (Nauru v. Australia),
Preliminary Objections, Judgment, I.C.J. Reports 1992, p. 240

 

N° de vente : 6 1 6
Sales number

 

ISBN 92-1-070674-9

 

 
1992
26 juin
Rôle général
n° 80

240

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1992

26 juin 1992

AFFAIRE DE CERTAINES TERRES
À PHOSPHATES À NAURU

(NAURU c. AUSTRALIE)

EXCEPTIONS PRÉLIMINAIRES

Compétence de la Cour et recevabilité.

Déclaration d'acceptation de la juridiction obligatoire excluant les « différends
au sujet desquels les parties ont convenu ou conviennent de recourir à une autre
procédure de règlement pacifique» — Application aux seuls Etats des déclarations
Jaites au titre du paragraphe 2 de l'article 36 du Statut — Déclaration du défen-
deur et exclusion qu’elle comporte.

Prétendue renonciation aux demandes formulées avant l'accession à l’indépen-
dance — 1) Accord conclu entre les autorités locales d’un territoire sous tutelle et
l'autorité administrante — Absence de clause explicite emportant renonciation
— Absence de renonciation implicite — 2) Débats à l'Organisation des
Nations Unies — Sens des déclarations du représentant des autorités locales.

Allégations de violations d’un accord de tutelle — « Effet juridique définitif» des
résolutions de l'Assemblée générale mettant fin aux accords de tutelle — Condi-
tions particulières dans lesquelles la tutelle sur Nauru a été levée — Question d'un
quitus qu'aurait donné la résolution.

Nécessité d'évaluer dans chaque espèce les effets de l'écoulement du temps quant
à la recevabilité d'une requête.

Allégation d’inconstance et de manque de bonne foi du demandeur — Absence
d'abus de procédure.

Mandat confié à «Sa Majesté britannique» en tant que Souverain du
Royaume-Uni, de l'Australie et de la Nouvelle-Zélande — Tutelle confiée à l'Aus-
tralie, à la Nouvelle-Zélande et au Royaume-Uni «conjointement» désignés
comme autorité administrante — Absence de personnalité juridique internationale
de l'autorité administrante — 1) Réclamations fondées sur le comportement du
défendeur agissant en tant que l’un des trois Etats constituant l'autorité adminis-
trante — Assignation du défendeur seul, question indépendante de celle d’une
éventuelle responsabilité «solidaire » — Possibilité pour la Cour de connaître d’une
demande relative à la prétendue méconnaissance par le défendeur de ses obliga-
tions en vertu de l'accord de tutelle — 2) Principe fondamental du consentement

4
241 TERRES À PHOSPHATES À NAURU (ARRÊT)

des Etats à la compétence de la Cour — Possibilité pour la Cour de prendre une
décision sans se prononcer sur la situation juridique des Etats non parties — Situa-
tion différente de celle dont la Cour a eu à connaître dans l'affaire de ’ Or moné-
taire.

Paragraphe 1 de l’article 40 du Statut de la Cour et paragraphe 2 de l'article 38
de son Règlement — Demande tant formellement que matériellement nouvelle
dont l'examen par la Cour emporterait transformation de l'objet du différend à elle
originellement soumis.

ARRÊT

Présents : Sir Robert JENNINGS, Président; M. Opa, Vice-Président ; MM. Lacus,
AGO, SCHWEBEL, BEDJAOUI, Ni, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, AGUILAR MAWDSLEY, RANJEVA, juges; M. VALENCIA-
Ospina, Greffier.

En laffaire de certaines terres à phosphates à Nauru,
entre

la République de Nauru,
représentée par
M. V. S. Mani, professeur de droit international à l’Université Jawaharlal
Nehru de New Delhi; ancien secrétaire en chef et secrétaire du conseil des
ministres de la République de Nauru,
M. Leo D. Keke, conseiller du président de la République de Nauru; ancien
ministre de la justice de la République de Nauru; membre du barreau de la
République de Nauru et du barreau d’Australie,

comme coagents, conseils et avocats;

S. Exc. M. Hammer DeRoburt, G.C.M.G., O.B.E., M.P., chef principal et
président du conseil de gouvernement local de Nauru; ancien président et
responsable de la présidence du conseil des ministres, ancien ministre des
affaires extérieures et intérieures et de l’industrie des phosphates de la
République de Nauru,

M. Ian Brownlie, Q.C., membre du barreau d’Angleterre; professeur de droit
international public, titulaire de la chaire Chichele à l’Université
d'Oxford; Fellow de l’AN Souls College, Oxford,

M. Barry Connell, professeur associé de droit à l’Université Monash de
Melbourne; membre du barreau d’Australie; ancien secrétaire en chef et
secrétaire du conseil des ministres de la République de Nauru,

M. James Crawford, professeur de droit international, titulaire de la chaire
Challis et doyen de la faculté de droit de l’Université de Sydney; membre
du barreau d’ Australie,

comme conseils et avocats,
et

le Commonwealth d’ Australie,

5
242 TERRES À PHOSPHATES À NAURU (ARRÊT)

représenté par
M. Gavan Griffith, Q.C., Solicitor-General d’ Australie,
comme agent et conseil;
S. Exc. M. Warwick Weemaes, ambassadeur d’Australie aux Pays-Bas,
comme coagent;

M. Henry Burmester, conseiller principal en droit international dans les
services de |’ Attorney-General d’ Australie,

comme coagent et conseil;

M. Eduardo Jiménez de Aréchaga, professeur de droit international, Monte-
video,

M. Derek W. Bowett, Q.C., professeur émérite, ancien titulaire de la chaire
Whewell de droit international à l’Université de Cambridge,

M. Alain Pellet, professeur de droit à l’Université de Paris X-Nanterre et à
l’Institut d’études politiques de Paris,

M™< Susan Kenny, du barreau d’Australie,

comme conseils;

M. Peter Shannon, conseiller juridique adjoint au département des affaires
étrangéres et du commerce extérieur d’Australie,

M. Paul Porteous, premier secrétaire à l’ambassade d’Australie aux Pays-
Bas,

comme conseillers,

La Cour,

ainsi composée,
après délibéré en chambre du conseil,

rend l'arrêt suivant:

1. Le 19 mai 1989, le Gouvernement de la République de Nauru (dénommée
ci-après Nauru) a déposé au Greffe de la Cour une requête introductive d’ins-
tance contre le Commonwealth d’Australie (dénommé ci-après l’Australie) au
sujet d’un «différend ... relatif à la remise en état de certaines terres à phos-
phates [de Nauru] exploitées avant l’indépendance de Nauru». Pour établir la
compétence de la Cour, la requête invoque les déclarations par lesquelles les
deux Etats ont accepté la juridiction obligatoire de la Cour dans les conditions
prévues au paragraphe 2 de l’article 36 du Statut.

2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement australien par le Greffier;
conformément au paragraphe 3 de cet article, tous les autres Etats admis à ester
devant la Cour ont été informés de la requête.

3. Les délais pour le dépôt du mémoire de Nauru et du contre-mémoire de
lPAustralie ont été fixés par ordonnance du 18 juillet 1989. Le mémoire a été
déposé le 20 avril 1990, dans le délai fixé à cet effet. Par lettre du 19 septembre
1990, l'agent de l'Australie a fait connaître au Greffier qu'après avoir dûment
examiné le mémoire de Nauru son gouvernement était parvenu à la conclusion
que la Cour n’était pas compétente en l’espèce et que la requête n’était pas rece-
vable; il informait en conséquence le Greffier que l’Australie soulèverait des
exceptions préliminaires conformément aux dispositions de l’article 79 du

6
243 TERRES À PHOSPHATES À NAURU (ARRÊT)

Règlement de la Cour. Le 16 janvier 1991, dans le délai fixé pour le dépôt du
contre-mémoire, le Gouvernement australien a présenté des exceptions prélimi-
naires concluant à l’irrecevabilité de la requête et à l'absence de compétence de
la Cour pour connaître des demandes y formulées. En conséquence, par une
ordonnance en date du 8 février 1991, la Cour, constatant qu’en vertu des
dispositions du paragraphe 3 de l’article 79 du Règlement la procédure sur le
fond était suspendue, a fixé un délai pour la présentation, par le Gouvernement
de Nauru, d’un exposé écrit contenant ses observations et conclusions sur les
exceptions préliminaires. Cet exposé a été déposé le 17 juillet 1991, dans le délai
prescrit, et l’affaire s’est trouvée en état pour ce qui est des exceptions prélimi-
naires.

4. Des audiences publiques ont été tenues du 11 au 19 novembre ainsi que les
21 et 22 novembre 1991, au cours desquelles ont été entendus en leurs plaidoi-
ries et réponses:

Pour l'Australie: M. Gavan Griffith, Q.C.,
M. Eduardo Jiménez de Aréchaga,
M. Derek W. Bowett, Q.C.,
M. Henry Burmester,
M. Alain Pellet.
Pour Nauru: M. V.S. Mani,
S. Exc. M. Hammer DeRoburt, G.C.M.G., O.B.E., M.P.,
M. Leo D. Keke,
M. Barry Connell,
M. lan Brownlie, Q.C.,
M. James Crawford.

A l’audience, des membres de la Cour ont posé aux deux Parties des questions
auxquelles il a été répondu oralement ou par écrit.

5. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties:

Au nom du Gouvernement de Nauru,
dans le mémoire:

«Sur la base des moyens de fait et de droit présentés dans le présent
mémoire, la République de Nauru

Prie la Cour de dire et juger

que l'Etat défendeur assume la responsabilité du manquement aux obli-
gations juridiques ci-après:

Premièrement: les obligations énoncées à l’article 76 de la Charte des
Nations Unies et aux articles 3 et 5 de l’accord de tutelle pour Nauru du
If novembre 1947. :

Deuxièmement: les normes internationales généralement reconnues
comme étant applicables à la mise en œuvre du principe d’autodétermina-
tion.

Troisièmement : V obligation de respecter le droit de souveraineté perma-
nente du peuple nauruan sur ses richesses et ressources naturelles.
244 TERRES À PHOSPHATES À NAURU (ARRÊT)

Quatriémement: l'obligation de droit international général de ne pas
exercer de pouvoirs d’administration de telle manière qu’il en résulte un
déni de justice Jato sensu.

Cinquièmement: l'obligation de droit international général de ne pas
exercer de pouvoirs d’administration de telle maniére qu’il y ait un abus de
droit.

Sixiémement: le principe de droit international général selon lequel
l'Etat chargé d’administrer un territoire a obligation de ne pas apporter à
celui-ci de modifications touchant à son état si ces modifications portent
une atteinte irréparable à un intérêt juridique actuel ou éventuel d’un autre
Etat sur ce territoire, ou lèsent cet intérêt de façon substantielle.

Prie en outre la Cour de dire et juger

que la République de Nauru a un titre juridique sur la part allouée à l’Aus-
tralie des avoirs d’outre-mer des British Phosphate Commissioners qui
ont été inventoriés et liquidés en application de l’accord trilatéral conclu
le 9 février 1987.

Prie la Cour de dire et juger

que l'Etat défendeur a le devoir de fournir une réparation appropriée pour
le préjudice causé à la République de Nauru en raison du manquement à
ses obligations juridiques telles qu’énoncées ci-dessus et du fait qu’il n’a
pas reconnu l'intérêt de Nauru sur les avoirs d'outre-mer des British Phos-
phate Commissioners. »

Au nom du Gouvernement australien,
dans les exceptions préliminaires :

«Se fondant sur les points de fait et de droit exposés dans les présentes
exceptions préliminaires, le Gouvernement australien prie la Cour de dire
et juger que la requéte de Nauru est irrecevable et que la Cour n’a pas compé-
tence pour connaître des demandes formulées par Nauru, pour toutes ou
l’une quelconque des raisons exposées dans ces exceptions préliminaires. »

Au nom du Gouvernement de Nauru,
dans l’exposé écrit contenant ses observations et conclusions sur les exceptions
préliminaires :

« En considération de ce qui précède, le Gouvernement de Nauru prie la
Cour:

De rejeter les exceptions préliminaires de l’Australie, et

De dire et juger:

a) que la Cour a compétence pour connaître de la demande présentée

dans le mémoire de Nauru, et
b) que la demande est recevable. »

6. Dans la procédure orale, les conclusions ci-après ont été présentées par les
Parties: |
Au nom du Gouvernement australien,
à l’audience du 21 novembre 1991:

«Se fondant sur les points de fait et de droit exposés dans ses exceptions
préliminaires et ses plaidoiries, et pour tous les motifs et raisons qui y sont
245 TERRES À PHOSPHATES À NAURU (ARRÊT)

exposés ou pour l’un quelconque d’entre eux, le Gouvernement australien
prie la Cour de dire et juger que les demandes formulées à l’encontre de
l'Australie par Nauru dans sa requête et son mémoire sont irrecevables et
que la Cour n’a pas compétence pour en connaître. »

Au nom du Gouvernement de Nauru,
à l’audience du 22 novembre 1991:

« En considération de ses pièces de procédure et plaidoiries, le Gouver-
nement de la République de Nauru prie la Cour:

De rejeter les exceptions préliminaires soulevées par l’Australie, et

De dire et juger:

a) que la Cour a compétence pour connaître des demandes présentées
dans le mémoire de Nauru, et
b) que les demandes sont recevables.

Subsidiairement, le Gouvernement de Nauru prie la Cour de juger que
certaines ou la totalité des exceptions préliminaires de l’Australie n’ont
pas, dans les circonstances de l’espèce, un caractère exclusivement prélimi-
naire et, en conséquence, de joindre certaines ou la totalité de ces excep-
tions au fond.»

« * x

7. La Cour étudiera en premier lieu les exceptions soulevées par l’Aus-
tralie en ce qui concerne les conditions dans lesquelles le différend relatif
à la remise en état des terres à phosphates exploitées avant le 1° juillet
1967 est né entre Nauru et I’ Australie. Puis elle se penchera sur l’exception
tirée du fait que la Nouvelle-Zélande et le Royaume-Uni ne sont pas
parties à l’instance. Enfin elle se prononcera sur les exceptions dirigées
contre les conclusions de Nauru afférentes aux avoirs d'outre-mer des
«British Phosphate Commissioners ».

*  *

8. La Cour examinera tout d’abord la question de sa compétence. Dans
sa requéte, Nauru fonde cette compétence sur les déclarations par
lesquelles l’Australie et Nauru ont accepté la juridiction de la Cour dans
les conditions prévues au paragraphe 2 de l’article 36 du Statut. Ces décia-
rations ont été déposées auprès du Secrétaire général de l'Organisation
des Nations Unies le 17 mars 1975 dans le cas de l’Australie et le 29 janvier
1988 dans le cas de Nauru. La déclaration de Nauru dispose que l’accep-
tation par Nauru de la juridiction de la Cour ne s’étend pas aux « diffé-
rends à l’égard desquels il existe un mécanisme de règlement d’un
différend en application d’un accord entre la République de Nauru etun
autre Etat». La déclaration del’ Australie précise, quant à elle, qu’elle «ne
s’applique pas aux différends au sujet desquels les parties ont convenu ou
conviennent de recourir à une autre procédure de règlement pacifique ».

9. L'Australie se prévaut de cette dernière réserve pour soutenir que la
246 TERRES À PHOSPHATES À NAURU (ARRÊT)

Cour est incompétente pour statuer sur la requête de Nauru. Elle rappelle
à cet effet que Nauru, après avoir été administrée sous mandat de la
Société des Nations, a été placée sous le régime de tutelle prévu par le
chapitre XII de la Charte des Nations Unies, en vertu d’un accord de
tutelle approuvé par l’Assemblée générale le 1% novembre 1947. En appli-
cation de cet accord, l’administration de Nauru devait être assurée par
une autorité administrante composée des Gouvernements de l’Australie,
de la Nouvelle-Zélande et du Royaume-Uni. L'Australie expose que tout
différend né au cours de la tutelle entre «l’autorité administrante et les
habitants autochtones » relevait de la compétence exclusive du Conseil de
tutelle et de l’Assemblée générale des Nations Unies. Ceux-ci, informés
sur la situation à Nauru par les missions de visite nommées par le Conseil
de tutelle, les pétitions des habitants et les rapports de l’autorité adminis-
trante, pouvaient faire des recommandations en ce qui concerne de tels
différends, non seulement à cette autorité, mais encore aux représentants
du peuple nauruan. Ils pouvaient en outre provoquer des négociations en
vue d’aboutir au règlement de ces différends. Mais en tout état de cause,
tout différend de ce type devrait, selon l’Australie, être regardé comme
réglé du fait même de la levée de la tutelle dès lors que celle-ci a été opérée
sans réserve.

10. Au cas particulier, l Australie souligne que le conseil de gouverne-
ment local de Nauru — organe représentatif de la communauté nauruane
créé en 1951 et auquel, depuis 1963, incombaient, à de nombreux égards,
les tâches administratives locales — a soulevé la question de la remise en
état des anciennes terres à phosphates devant l'Organisation des Nations
Unies dès 1965. Cette question a été discutée dans les années qui suivirent
tant au sein de l’Organisation que lors de contacts directs. Au terme de ces
discussions, un accord relatif à l’industrie des phosphates de l’île de
Nauru a été conclu le 14 novembre 1967 entre le conseil de gouvernement
local de Nauru, d’une part, et l'Australie, la Nouvelle-Zélande et le
Royaume-Uni, d’autre part; selon l’Australie, Nauru a, du fait de cet
accord, renoncé à ses revendications concernant la remise en état des
terres à phosphates. En outre, l’ Australie expose que l’Assemblée géné-
rale des Nations Unies a levé la tutelle le 19 décembre 1967 sans formuler
de réserve en ce qui concerne l’administration du territoire. Dans ces
conditions, l'Australie soutient qu’en ce qui concerne le différend faisant
Pobjet de la requête l’ Australie et Nauru étaient convenues «de recourir à
une autre procédure de règlement pacifique», au sens de la réserve faite
par l’Australie dans sa déclaration. La Cour serait en conséquence incom-
pétente pour connaître de ce différend.

ti. La Cour ne considère pas nécessaire d’entrer à ce stade dans le
détail de l'argumentation ainsi avancée. En effet, les déclarations faites en
application du paragraphe 2 de l’article 36 du Statut de la Cour ne peuvent
viser que les différends entre Etats. La déclaration de I’ Australie ne couvre
que ce type de litige; elle est faite expressément «à l’égard de tout autre
Etat acceptant la même obligation...» Dans ces conditions, la question qui
se pose en l’espèce est de savoir si l’Australie et la République de Nauru

10
247 TERRES À PHOSPHATES À NAURU (ARRÊT)

ont ou non passé après le 31 janvier 1968, date de l’indépendance de
Nauru, un accord par lequel ces deux Etats seraient convenus de régler le
différend qui les oppose en ce qui concerne la remise en état des terres à
phosphates en recourant à une procédure agréée autre que le règlement
judiciaire. Il n’a pas été soutenu qu’un tel accord aurait existé et son exis-
tence n’a pas été démontrée. La question posée appelle par suite une
réponse négative. La Cour estime en conséquence que l'exception tirée
par l’Australie de la réserve invoquée doit être rejetée.

*

12. La deuxième exception de l’Australie est tirée du fait que les auto-
rités nauruanes auraient renoncé avant même l'indépendance à toute
revendication concernant la remise en état des terres à phosphates. Cette
exception comporte deux branches. En premier lieu, la renonciation
résulterait implicitement, mais nécessairement, de l’accord précité du
14 novembre 1967. Elle résulterait également des déclarations faites à
l'automne 1967 par le chef principal nauruan devant les Nations Unies à
l’occasion de la levée de la tutelle, Nauru ne saurait, selon l’Australie,
revenir sur cette double renonciation et sa demande devrait en consé-
quence être écartée comme irrecevable.

13. La Cour n’estime pas nécessaire d’entrer dans les diverses ques-
tions de droit que souléve cette argumentation et en particulier de s’inter-
roger sur l’opposabilité à la République de Nauru d’une renonciation
éventuellement opérée par les autorités nauruanes avant l’indépendance
de ce pays. Il lui suffira de constater qu’en fait ces autorités n’ont jamais
renoncé à leurs prétentions de manière claire et non équivoque, que l’on
considère tant les négociations ayant mené à l’accord du 14 novembre
1967 que l’accord lui-même ou les discussions au sein de l'Organisation
des Nations Unies.

14. Les Parties s’accordent pour reconnaître que l’accord du 14 no-
vembre 1967 réglait les conditions dans lesquelles la propriété des immo-
bilisations de l'industrie des phosphates à Nauru devait être transférée
aux autorités locales et les modalités selon lesquelles les phosphates
seraient dans l’avenir exploités et vendus. Elles s’accordent également
pour relever que cet accord ne contenait aucune clause explicite relative
à la remise en état des terres à phosphates exploitées dans le passé. Mais
les Parties divergent sur la portée de ce silence. L'Australie soutient en
effet que «l’accord constituait un règlement global de toutes les questions
soulevées par Nauru en ce qui concerne l’industrie des phosphates »,
y compris la remise en état des terres, et que dès lors cet accord valait
renonciation par Nauru à ses demandes antérieures à ce sujet. Nauru
affirme au contraire que le silence de l’accord ne saurait être interprété
comme impliquant renonciation.

15. La Cour constate que lors des pourparlers avec l’autorité adminis-
trante la délégation du conseil de gouvernement local de Nauru avait, dès
juin 1965, soutenu que «les gouvernements participants ont une respon-

11
248 TERRES À PHOSPHATES À NAURU (ARRÊT)

sabilité pour ce qui est de remettre en état, à leurs frais, les terres exploi-
tées ». La délégation avait, en juin 1966, exprimé 4 nouveau cette position,
noté que les frais correspondants avaient été estimés à 91 millions de
dollars australiens et proposé que ces frais soient partagés par les trois
gouvernements proportionnellement aux avantages qu’ils avaient tirés
dans le passé de l'exploitation des phosphates. Elle avait enfin ajouté que
Nauru serait préte 4 prendre en charge la remise en état des terres qui
seraient exploitées par la suite si «la totalité des avantages économiques
découlant des phosphates» était disponible pour les Nauruans dans le
futur. Aucun accord n’intervint 4 ce sujet en 1966 et les pourparlers repri-
rent en avril 1967. L’autorité administrante proposa alors I’insertion dans
le futur accord d’une disposition selon laquelle:

«Les gouvernements participants considérent que les arrange-
ments financiers proposés pour régler la question des phosphates
répondent aux besoins futurs de la communauté nauruane, y
compris la remise en état ou la réinstallation. »

Lors de la séance du 16 mai 1967, la délégation de l’autorité administrante
demanda si:

«au cas où on parvient à un accord financier, les Nauruans persiste-
ront malgré tout à mettre en cause la responsabilité des gouverne-
ments participants dans la remise en état ».

Le compte rendu des pourparlers porte ensuite:

« Des échanges qui suivent, il ressort que les Nauruans maintien-
dront leur réclamation au sujet de la remise en état des zones exploi-
tées dans le passé même si les gouvernements participants ne
demandent pas officiellement son retrait, par exemple dans le cadre
d’un accord.»

Aucune trace de discussion ultérieure de cette question ne figure au
dossier de la Cour.

16. La Cour constate que l’accord du 14 novembre 1967 ne contient
aucune clause par laquelle les autorités nauruanes auraient expressément
renoncé à leurs prétentions antérieures. En outre, de l’avis de la Cour, le
texte de l’accord considéré dans son ensemble ne saurait, compte tenu des
circonstances évoquées au paragraphe 15 ci-dessus, être interprété
comme impliquant une telle renonciation. L’argumentation australienne,
dans sa première branche, doit être écartée.

17. L'Australie soutient par ailleurs que, lors des débats aux Nations
Unies ayant mené à l’automne 1967 à la levée de la tutelle sur Nauru et à
l'indépendance de ce pays, les autorités nauruanes ont également aban-
donné leurs prétentions en ce qui concerne la remise en état des terres. A
cet égard, l'Australie s’appuie principalement sur une déclaration faite à
la Quatrième Commission de j’ Assemblée générale des Nations Unies le
6 décembre 1967 par le chef principal nauruan DeRoburt, selon laquelle:

12
249 TERRES À PHOSPHATES À NAURU (ARRÊT)

«l’île a la bonne fortune de posséder de vastes gisements de phos-
phate de haute teneur. Il est évident que cette situation économique
pose aussi des problèmes particuliers. L’un de ceux qui préoccupent
les Nauruans tient à ce que les terres d’où l’on a extrait le phosphate
resteront totalement inutilisables. En conséquence, bien que l’opéra-
tion soit coûteuse, il faudrait les amender, et on adopte déjà des
mesures visant à réserver des fonds à cette fin. Le fait que le phos-
phate est une source de revenus momentanée pose en soi un pro-
bléme; d’ici à vingt-cinq ans environ, les gisements seront épuisés.
Toutefois, les revenus que Nauru en a déjà tirés et qu’il en tirera au
cours des vingt-cinq années qui vont suivre permettront de résoudre
le problème. Une partie des revenus est déjà affectée à des projets
de développement... En outre, une proportion beaucoup plus im-
portante des profits réalisés est versée à un fonds d'investissement à
long terme, afin que la subsistance des générations futures soit
assurée quoi qu’il arrive. Un fait demeure: les Nauruans désirent
l'indépendance et savent qu’ils disposent des ressources nécessaires
pour que cette indépendance soit viable. »

L'Australie soutient que cette déclaration équivalait à un engagement
des autorités nauruanes de financer une éventuelle remise en état des
terres exploitées dans le passé avec les revenus de l’exploitation future et
qu’en conséquence elle constituait une renonciation à toute revendication
à l'encontre de l’autorité administrante.

18. En vue d’apprécier la portée de cette déclaration, il convient de la
replacer dans son contexte. Dès 1965, le conseil de gouvernement local de
Nauru avait remis à une mission de visite désignée par le Conseil de tutelle
des Nations Unies un mémoire tendant à ce que le sol de l’île « soit entière-
ment remis en état». Puis, lors de la trente-troisième session du Conseil de
tutelle, au printemps 1966, ce dernier prit note d’une déclaration faite par
le représentant du peuple nauruan, selon laquelle :

«la responsabilité de remettre l’île en état revenait à l’autorité admi-
nistrante tant qu’elle resterait autorité administrante. S’il se trouvait
que Nauru accède à l’indépendance en janvier 1968, cette responsa-
bilité deviendrait alors celle du peuple nauruan. La part de responsa-
bilité de chacun dans ce travail de remise en état était donc à peu près
la suivante: un tiers à l’autorité administrante et deux tiers au peuple
nauruan. »

Au printemps 1967, le représentant du peuple nauruan souligna à
nouveau devant le Conseil de tutelle, lors de la trente-quatrième session
de cet organe, que «l’autorité administrante devait assumer la responsabi-
lité de la remise en état des terres déjà excavées ».

19. Le 22 novembre 1967 enfin, le Conseil de tutelle se réunit afin
d'examiner la demande de l'Australie, de la Nouvelle-Zélande et du
Royaume-Uni tendant à la levée de la tutelle sur Nauru en vue de per-

13
250 TERRES À PHOSPHATES À NAURU (ARRÊT)

mettre à ce territoire d’accéder à l’indépendance le 31 janvier 1968. Lors
de cette réunion, le chef principal DeRoburt précisa:

«Il reste toutefois un point sur lequel les opinions divergent: la
responsabilité pour la remise en état des terres 4 phosphates. Le
peuple nauruan accepte l’entière responsabilité des terres exploitées
après le 1% juillet 1967, puisque, selon le nouvel accord, il reçoit le
produit net de la vente des phosphates. Mais, n’ayant pas perçu le
produit net avant cette date, il estime qu’il incombe aux trois gouver-
nements d’assurer la remise en état des terres exploitées avant le
1 juillet 1967. Ce n’est pas une question qui touche à l’expiration de
l'accord de tutelle, et les Nauruans ne souhaitent pas non plus en
faire l’objet d’un débat à l'ONU. M. DeRoburt voudrait simplement
qu’il soit consigné que le Gouvernement nauruan continuera à
rechercher ce que le peuple nauruan considère comme la juste satis-
faction de ces revendications. »

Puis le Conseil de tutelle approuva un projet de résolution recomman-
dant la levée de la tutelle. Son rapport fut présenté à la Quatrième
Commission de l’Assemblée générale et ce fut lors des débats à la
Commission que le chef principal DeRoburt fit la déclaration précitée
que l’Australie assimile à une renonciation.

20. La Cour ne saurait partager ce point de vue. En effet, la déclaration
invoquée par |’ Australie (telle que reproduite au paragraphe 17 ci-dessus)
traite de deux problèmes distincts : d’une part celui de la remise en état des
terres à phosphates; d’autre part celui de l’épuisement futur des gise-
ments. Sur le premier point, qui seul intéresse ici la Cour, le chef principal
DeRoburt se bornait à préciser que des mesures étaient déjà adoptées
pour réserver des fonds en vue de la remise en état des terres. En dépit
d’une formulation quelque peu ambigué, cette déclaration n’impliquait
aucune renonciation au point de vue exprimé de manière claire et répétée
par les représentants du peuple nauruan devant divers organes de l’Orga-
nisation des Nations Unies et en particulier devant le Conseil de tutelle le
22 novembre 1967.

21. La Cour conclut que les autorités locales de Nauru n’ont pas
renoncé avant l'indépendance à leur revendication relative à la remise
en état des terres à phosphates exploitées avant le 1% juillet 1967. La
deuxième exception avancée par l'Australie doit en conséquence être
rejetée.

*

22. D’après la troisième exception del’ Australie, la demande de Nauru
est

«irrecevable au motif que, l'Organisation des Nations Unies ayant
mis fin à la tutelle, la Cour ne peut connaître d’allégations faisant état
de violations de l’accord de tutelle».

14
251 TERRES À PHOSPHATES À NAURU (ARRÊT)

L'Australie expose que «toutes les obligations dont Nauru allégue la
méconnaissance » concernent «l’administration du territoire » placé sous
tutelle. Or «le Conseil de tutelle et l’Assemblée générale avaient compé-
tence exclusive pour se prononcer sur d’éventuelles violations de l’accord
de tutelle et de l’article 76 de la Charte». Lorsque l’Assemblée générale
met fin à une tutelle, «l’ensemble du système de surveillance administra-
tive cess[e] d'exister » et

«en l’absence de réserves expresses constatant que l’autorité admi-
nistrante a commis une violation et que sa responsabilité demeure
engagée, l’extinction est terminale et vaut exonération totale pour
l'avenir de toute responsabilité. »

Selon l'Australie, Nauru ne saurait donc demander aujourd’hui à la
Cour:

«d'entreprendre un nouvel examen de l’administration de la tutelle
pour écarter et contredire les conclusions et décisions prises par les
organes compétents de l'Organisation des Nations Unies dans l’exer-
cice de leurs fonctions de surveillance du régime de la tutelle ».

23. La Cour constate que, par résolution 2347 (XXII) du 19 décembre
1967, l’Assemblée générale des Nations Unies a décidé,

«de concert avec l’autorité administrante, que l’accord de tutelle
pour le Territoire de Nauru, ... cessera d’avoir effet au moment même
où Nauru accédera à l'indépendance le 31 janvier 1968 ».

Une telle résolution a eu un «effet juridique définitif » (Cameroun septen-
trional, arrêt, C.I.J. Recueil 1963, p. 32). Par voie de conséquence l’accord
de tutelle «a pris fin» à cette date et «n’est plus en vigueur» (ibid. p. 37).
L'on pourrait de ce fait s'interroger sur la recevabilité d’une action dirigée
contre l'autorité administrante et fondée sur la prétendue méconnais-
sance par cette dernière de ses obligations en ce qui concerne l’administra-
tion du Territoire. La Cour n’estime cependant pas nécessaire d’entrer
dans ce débat et se bornera à examiner les conditions particulières dans
lesquelles la tutelle sur Nauru a été levée.

24. A cet égard, il convient de rappeler que la question de la remise en
état des terres exploitées avait, de 1965 à 1967, été discutée à plusieurs
reprises dans les différentes instances compétentes de l’Organisation des
Nations Unies: Conseil de tutelle, Comité spécial chargé d'étudier la
situation en ce qui concerne l’application de la déclaration sur l’octroi de
l'indépendance aux pays et aux peuples coloniaux, Quatrième Commis-
sion de l’Assemblée générale et Assemblée générale elle-même.

25. Le conseil de gouvernement local de Nauru avait, en 1965, remis à
une mission de visite des Nations Unies désignée par le Conseil de tutelle
un mémoire sur le sujet. La mission indiqua dans son rapport qu’elle ne

15
252 TERRES À PHOSPHATES À NAURU (ARRÊT)

s’estimait pas «experte en la matière » et qu’elle ne pouvait par suite for-
muler aucune recommandation. Le Conseil de tutelle se borna à prendre
acte de ce rapport le 29 juin 1965. Mais l’Assemblée générale, le 21 dé-
cembre 1965, pria

«l'autorité administrante de prendre immédiatement des mesures
pour remettre en état l’île de Nauru de manière que le peuple
nauruan puisse y vivre en tant que nation souveraine» (résolu-
tion 2111 (XX)).

26. En accord avec les autorités locales, l'autorité administrante char-
gea alors une commission d’experts, dite commission Davey, d’effectuer
une étude sur les possibilités de remise en état des terres à phosphates. Le
Conseil de tutelle, lors de sa trente-troisième session, au printemps 1966,
rappela la résolution 2111 (XX) et nota que cette étude était en cours.
Quant à l’Assemblée générale, le 20 décembre 1966, elle recommanda à
nouveau

«à l’autorité administrante ... de prendre des mesures immédiates,
quelles que soient les dépenses qu’elles entraineraient, pour remettre
en état l’île de Nauru afin que le peuple nauruan puisse y vivre en tant
que nation souveraine » (résolution 2226 (XXT)).

27. En mai 1967, le rapport de la commission Davey fut distribué aux
membres du Conseil de tutelle. Plusieurs de ces membres évoquèrent la
question de la remise en état des terres. Le représentant de la France
exprima le regret que «l’autorité administrante et le peuple nauruan ne se
soient pas encore entendus sur la question». Puis le Libéria soumit au
Conseil un projet de résolution soulignant qu’il entrait dans la responsabi-
lité de l’autorité administrante de restaurer les terres à ses frais. Ce projet
ne fut pas adopté, mais le Conseil, « regrettant que la question de la remise
en état des terres continue de donner lieu à des divergences d’opinion»,
exprima « l’espoir sincère qu’il sera possible de trouver une solution satis-
faisante pour les deux parties ».

28. Lors des discussions qui eurent lieu au Conseil de tutelle en no-
vembre 1967 en vue de la levée de la tutelle, le chef principal DeRoburt,
comme il a été rappelé au paragraphe 19 ci-dessus, réserva sa position sur
la remise en état en demandant expressément qu'il soit consigné que «le
Gouvernement nauruan continuera à rechercher ce que le peuple nauruan
considère comme la juste satisfaction de ces revendications». Le repré-
sentant de l'URSS se déclara certain «qu’il sera fait droit aux demandes
légitimes de la population de Nauru ... pour la reconstitution du sol». Les
représentants de l’autorité administrante, tout en précisant que les arran-
gements conclus étaient financièrement favorables à Nauru, ne se référè-
rent pas, dans leurs déclarations, à la question de la remise en état.

Lors des débats en Quatrième Commission, après l'intervention du chef
principal DeRoburt mentionnée au paragraphe 17 ci-dessus, le représen-
tant de PURSS évoqua à nouveau le problème et celui de l’Inde rappela
qu’il subsistait

16
253 TERRES A PHOSPHATES À NAURU (ARRÊT)

«des divergences d’opinions considérables entre les Nauruans et
l'autorité administrante quant à la question de la responsabilité de la
remise en état des terres épuisées ».

Le représentant de l’Inde exprima en outre l'espoir qu’un accord équi-
table serait conclu à cet égard. Les représentants de l’autorité adminis-
trante ne réagirent pas davantage.

29. La résolution finale de l’Assemblée générale du 19 décembre 1967
décidant, de concert avec l’autorité administrante, de mettre fin à la
tutelle, ne comporte, contrairement aux résolutions antérieures, aucune
disposition invitant l’autorité administrante à remettre en état les
terres. La résolution rappelle toutefois les résolutions antérieures dans
ses visas.

30. Les faits exposés ci-dessus montrent que, lorsque l’Assemblée
générale a, sur recommandation du Conseil de tutelle, levé la tutelle sur
Nauru en accord avec l’autorité administrante, nul n’ignorait que des
divergences d’opinion subsistaient entre le conseil de gouvernement local
de Nauru et l'autorité administrante au sujet de la remise en état des terres
à phosphates exploitées avant le 1° juillet 1967. Dès lors, bien que la réso-
lution 2347 (XXIT) de l’Assemblée générale n’ait pas réservé explicite-
ment les droits que Nauru pourrait avoir eus à cet égard, la Cour ne saurait
considérer cette résolution comme donnant quitus à l’autorité adminis-
trante en ce qui concerne de tels droits. De l’avis de la Cour, les droits que
Nauru pourrait avoir eus en ce qui concerne la remise en état des terres
sont demeurés intacts. Compte tenu des circonstances particulières de
Paffaire, la troisième exception de l’Australie doit en conséquence être
rejetée.

31. Exposant sa quatrième exception, l’ Australie souligne que Nauru
est devenue indépendante le 31 janvier 1968, et qu’en ce qui concerne la
remise en état des terres cet Etat n’a formellement « fait connaître sa posi-
tion à l’Australie et aux autres anciennes puissances administrantes »
qu’en décembre 1988. L'Australie soutient qu’en conséquence la
demande de Nauru est irrecevable, au motif qu’elle n’a pas été présentée
dans des délais raisonnables. Le retard mis par Nauru à faire valoir ses
revendications serait d’autant plus préjudiciable à l’ Australie que la docu-
mentation relative au mandat et à la tutelle a pu dans l'intervalle être
dispersée ou perdue et que l’évolution du droit depuis lors rendrait plus
difficile la détermination des obligations juridiques qui étaient celles des
puissances administrantes à l’époque des manquements allégués à ces
obligations.

32. La Cour reconnaît que, même en l’absence de disposition conven-
tionnelle applicable, le retard d’un Etat demandeur peut rendre une
requête irrecevable. Elle note cependant que le droit international

17
254 TERRES À PHOSPHATES À NAURU (ARRÊT)

n’impose pas à cet égard une limite de temps déterminée. La Cour doit par
suite se demander à la lumière des circonstances de chaque espèce si
l'écoulement du temps rend une requête irrecevable.

33. Au cas particulier, nul n’ignorait au moment de l'indépendance de
Nauru que la question de la remise en état des terres à phosphates n’avait
pas été résolue. Le jour de la proclamation de l'indépendance, le
31 janvier 1968, M. DeRoburt, chef principal de Nauru, a, selon des ar-
ticles de presse, déclaré:

« Nous maintenons à l’encontre de la Grande-Bretagne, de l’Aus-
tralie et de la Nouvelle-Zélande qu'elles doivent reconnaître la
responsabilité de la remise en état d’un tiers de Vile.»

Le 5 décembre 1968, le président de Nauru écrivit au ministre des
affaires étrangères de l’Australie en se déclarant désireux d'examiner un
projet ponctuel de remise en état tendant à la construction d’une nouvelle
piste d’atterrissage. Le ministre australien répondit le 4 février 1969:

«les gouvernements participants, au cours des pourparlers menés
avant qu’il ne soit mis fin à l’accord de tutelle, n’avaient pas accepté
la responsabilité de la remise en état des terres à phosphates exploi-
tées. Ils demeurent convaincus que les conditions du règlement
conclu avec votre gouvernement étaient suffisamment généreuses
pour permettre à celui-ci de faire face à ses besoïns de réhabilitation
et de développement.»

34. Cette lettre ne suscita aucune réaction immédiate. Cinq ans plus
tard, le président de Nauru, à l’occasion d’une visite d’Etat à Canberra,
souleva la question de la remise en état auprès du premier ministre d’Aus-
tralie. Puis il évoqua une deuxième fois cette question sans succès en 1974,
lors de la visite à Nauru du ministre australien des affaires étrangères par
intérim.

35. Ce n’est que le 6 octobre 1983 que le président de Nauru écrivit au
premier ministre d’Australie en lui demandant de «réexaminer favorable-
ment la position de Nauru». Cette demande fut écartée par I’ Australie le
14 mars 1984. Puis, le 3 décembre 1986, Nauru constitua une commission
d’enquéte de trois membres chargée d'étudier la question et informa les
trois anciens gouvernements administrants de la création de cette
commission. Ceux-ci maintinrent leur position et, à la suite de divers
échanges de correspondance, Nauru saisit la Cour le 19 mai 1989.

36. La Cour constate dans ces conditions que Nauru a été officielle-
ment informée, au plus tard par lettre du 4 février 1969, de la position de
l'Australie au sujet de la remise en état des terres à phosphates exploitées
avant le 1° juillet 1967. Nauru n’a contesté cette position par écrit que le
6 octobre 1983. Dans l’intervalle éependant la question avait, selon les
dires de Nauru, non contredits par l'Australie, été soulevée à deux
reprises par le président de Nauru auprès des autorités australiennes
compétentes. La Cour estime que, eu égard tant à la nature des relations
existant entre l’Australie et Nauru qu’aux démarches ainsi accomplies,

18
255 TERRES À PHOSPHATES À NAURU (ARRÊT)

l'écoulement du temps n’a pas rendu la requête de Nauru irrecevable.
Toutefois, il appartiendra à la Cour, le moment venu, de veiller à ce que le
retard mis par Nauru à la saisir ne porte en rien préjudice à l'Australie en
ce qui concerne tant l’établissement des faits que la détermination du
contenu du droit applicable.

*

37. Aux termes de la cinquième exception de l’Australie, « Nauru a agi
sans constance ni bonne foi en matière de remise en état» et, par voie de
conséquence, «dans l’exercice de son pouvoir discrétionnaire et pour
servir la bonne règle judiciaire, la Cour devrait … refuser de connaître des
demandes de Nauru».

38. La Cour considère que la requête de Nauru a été présentée de
manière appropriée dans le cadre des voies de droit qui lui sont ouvertes.
La Cour n’a pas à ce stade à apprécier les conséquences éventuelles du
comportement de Nauru sur le fond de l’affaire. Il lui suffit de constater
que ce comportement n’équivaut pas à un abus de procédure. L’exception
de l’Australie sur ce point doit aussi être rejetée.

* *

39. La Cour examinera maintenant l'exception tirée par l'Australie du
fait que la Nouvelle-Zélande et le Royaume-Uni ne sont pas parties 4
Vinstance. L'Australie rappelle que le mandat de ia Société des Nations
sur Nauru avait été confié en 1920 à «Sa Majesté britannique » en tant que
Souverain tant du Royaume-Uni que de l’Australie et de la Nouvelle-
Zélande. Ce mandat avait été exercé dans le cadre d’arrangements
conclus par les trois pays. Puis la tutelle du territoire fut confiée en 1947
par l'Organisation des Nations Unies aux trois mêmes gouvernements,
«conjointement» désignés comme autorité administrante. Par voie de
conséquence, selon l’Australie,

«la demande de Nauru n’est pas, en substance, formulée contre
l’Australie elle-même mais contre l’autorité administrante du Terri-
toire de Nauru».

L'Australie soutient que la Cour ne saurait dès lors se prononcer sur
les responsabilités du défendeur sans juger des responsabilités de la
Nouvelle-Zélande et du Royaume-Uni; ces deux Etats seraient en réalité
«parties au différend », mais ils ne sont pas parties à l'instance. L’Austra-
lie prétend par suite que

«les demandes [de Nauru] sont irrecevables et la Cour n’a pas com-
pétence du fait que tout jugement sur la question de la violation de
Vaccord de tutelle mettrait en cause la responsabilité d'Etats tiers
qui n’ont pas consenti à la juridiction de la Cour en la présente
instance ».

19
256 TERRES À PHOSPHATES À NAURU (ARRÊT)

40. En vue d’apprécier la valeur de cette exception, la Cour rappellera
tout d’abord ce qu’étaient les régimes de mandat et de tutelle, et les condi-
tions dans lesquelles ils ont été appliqués à Nauru.

41. Le système des mandats, institué en vertu de l’article 22 du Pacte de
la Société des Nations, était conçu pour le bien des territoires « qui sont
habités par des peuples non encore capables de se diriger eux-mêmes
dans les conditions particulièrement difficiles du monde moderne».
Selon le même article 22, «le bien-être et le développement de ces peuples
forment une mission sacrée de civilisation». Ainsi, le mandat avait été
«créé, dans Pintérét des habitants du Territoire et de l'humanité en géné-
ral, comme une institution internationale à laquelle était assigné un but
international: une mission sacrée de civilisation » (Statut international du
Sud-Ouest africain, C.J. Recueil 1950, p. 132). Cette « mission » ... devait
être exercée au profit des populations en cause auxquelles on reconnais-
sait des intérêts propres» (Conséquences juridiques pour les Etats de la
présence continue de l'Afrique du Sud en Namibie (Sud-Ouest africain)
nonobstant la résolution 276 (1970) du Conseil de sécurité, C.I.J. Recueil
1971, p. 28-29, par. 46).

42. C’est dans ce cadre que le Conseil de la Société des Nations donna,
le 17 décembre 1920, à Sa Majesté britannique «pleins pouvoirs d’admi-
nistration et de législation sur le territoire soumis ... au mandat comme
portion intégrante de son territoire». Un accord conclu le 2 juillet 1919
entre «le Gouvernement de Sa Majesté à Londres, le Gouvernement de
Sa Majesté du Commonwealth d’Australie et le Gouvernement de Sa
Majesté du Dominion de Nouvelle-Zélande », modifié le 30 mai 1923,
fixa «les conditions de l’exercice dudit mandat et de l’exploitation des
gisements de phosphates sur ladite île ». Cette exploitation était confiée à
une entreprise dirigée par trois «British Phosphate Commissioners »
nommés par les trois gouvernements. L’article premier de l'accord
amendé disposait :

«Le pouvoir d’administrer l’île est conféré à un administrateur. Le
premier administrateur doit être désigné pour une période de cinq
ans par le Gouvernement australien; par la suite l'administrateur
sera désigné de la manière fixée par les trois gouvernements. »

Il était en outre convenu que:

«Toutes les ordonnances prises par l’administrateur peuvent être
confirmées ou rejetées au nom de Sa Majesté dont l'approbation de
cette confirmation ou de ce rejet doit être notifiée soit par l’un des
principaux secrétaires d’Etat de Sa Majesté, soit par le gouverneur
général du Commonwealth d'Australie ... soit par le gouverneur
général du Dominion de Nouvelle-Zélande ... selon que l’administra-
teur a été nommé par le Gouvernement de Sa Majesté 4 Londres,
par le Gouvernement du Commonwealth d’Ausiralie ou par le
Gouvernement du Dominion de Nouvelle-Zélande respective-
ment.»

20
257 TERRES À PHOSPHATES À NAURU (ARRÊT)

Le texte ajoutait:

«L’administrateur doit se conformer aux directives qui lui sont
données, à divers moments, par le gouvernement contractant qui l’a
désigné.»

Il prévoyait enfin un mécanisme de communication des décisions prises
par l’administrateur aux trois gouvernements intéressés.

43. En fait, l'administrateur fut constamment désigné par le Gouverne-
ment australien et fut soumis par voie de conséquence aux directives de ce
gouvernement. Ses «ordonnances, proclamations et règlements » furent
sujets à confirmation ou rejet par le gouverneur général de l’Australie. Les
autres gouvernements, conformément à l’accord, ne reçurent communica-
tion de ces décisions que pour information.

44. Lors de la disparition de la Société des Nations et de la naissance de
l'Organisation des Nations Unies, des dispositions comparables à celles
du Pacte de la Société des Nations furent incorporées dans la Charte des
Nations Unies en ce qui concerne le régime de tutelle établi par cette
dernière. A cet égard l’article 76 de la Charte dispose que:

«Conformément aux buts des Nations Unies, énoncés à l’article 1
de la présente Charte, les fins essentielles du régime de tutelle sont les
suivantes :

b) favoriser le progrès politique, économique et social des popula-
tions des territoires sous tutelle ainsi que le développement de
leur instruction; favoriser également leur évolution progressive
vers la capacité à s’administrer eux-mêmes ou l’indépendance,
compte tenu des conditions particulières à chaque territoire et à
ses populations, des aspirations librement exprimées des popula-
tions intéressées et des dispositions qui pourront être prévues
dans chaque accord de tutelle ».

45. Le système d'administration qui avait été celui de Nauru à l’époque
de la Société des Nations fut pour l'essentiel maintenu lorsque le mandat
fut remplacé par la tutelle. L’accord de tutelle pour le Territoire de Nauru,
approuvé par l’Assemblée générale des Nations Unies le 1* novembre
1947, disposait en effet en son article 2:

«Les Gouvernements de I’ Australie, de ia Nouvelle-Zélande et du
Royaume-Uni (ci-après dénommés «l’autorité chargée de l’adminis-
tration») sont conjointement désignés par les présentes comme
l’autorité qui exercera l’administration du Territoire. »

Il ajoutait en son article 4:

«L'autorité chargée de l'administration répondra de la paix, de
l’ordre, de la bonne administration et de la défense du Territoire. A
cette fin, en vertu d’un accord conclu entre les Gouvernements de

21
258 TERRES À PHOSPHATES À NAURU (ARRÊT)

P Australie, de la Nouvelle-Zélande et du Royaume-Uni, le Gouver-
nement de l’Australie continuera à exercer dans ledit territoire pleins
pouvoirs législatifs, administratifs et judiciaires, au nom de l’autorité
chargée de l’administration — à moins que les trois gouvernements
susmentionnés en décident autrement et jusqu’au moment où une
décision dans ce sens interviendrait. »

46. Sous le régime ainsi établi, les accords du 2 juillet 1919 et 30 mai
1923 demeurérent en vigueur et l’administrateur continua à être désigné
en fait par l’Australie. Les dispositions de ces accords relatives à l’admi-
nistration du Territoire ne furent abrogées que le 26 novembre 1965 parun
nouvel accord intervenu entre les trois gouvernements. Ce dernier
prévoyait la création d’un conseil législatif, d’un conseil exécutif et de
juridictions nauruanes. Il précisait formellement en son article 3 que
«l'administration du Territoire» serait confiée «à un administrateur
nommé par le Gouvernement du Commonwealth d'Australie ». Il stipu-
lait que l'administrateur, le gouverneur général de l’Australie et le Parle-
ment australien disposeraient de certaines compétences. L’ Australie prit
des mesures appropriées, de caractère législatif et autre, afin de donner
effet à l’accord intervenu pour mettre en place ces nouveaux arrange-
ments. Lesdits arrangements restèrent en vigueur jusqu’à l’indépendance
de Nauru.

47. Dans ces conditions la Cour constate que les trois gouvernements
mentionnés dans l’accord de tutelle constituaient, aux termes mêmes de
cet accord, «l'autorité chargée de l'administration » de Nauru; que cette
autorité ne jouissait pas d’une personnalité juridique internationale
distincte de celles des Etats ainsi désignés; et que parmi ces Etats, l’Aus-
tralie jouait un rôle tout particulier consacré par l’accord de tutelle de
1947 et les accords de 1919, 1923 et 1965, ainsi que par la pratique.

48. L’exception préliminaire de I’ Australie à cet égard semble compor-
ter deux branches; la première peut être traitée brièvement. L’ Australie
soutient tout d’abord que, dans la mesure où les réclamations de Nauru se
fondent sur le comportement de l’Australie agissant en tant que l’un des
trois Etats constituant l’autorité administrante en vertu de l’accord de
tutelle, la responsabilité de ce chef est de nature telle qu’une réclamation
ne saurait être présentée que contre les trois Etats pris conjointement et
non contre l’un d’entre eux à titre individuel. A ce propos, l'Australie a
soulevé la question de savoir si la responsabilité des trois Etats serait
«solidaire» («joint and several»), en ce sens que l’un quelconque des
trois serait tenu de réparer en totalité le préjudice résultant de toute
méconnaissance des obligations de l’autorité administrante et non pas
seulement d’assurer cette réparation pour un tiers ou dans toute autre
proportion. Il s’agit 14 d’une question que la Cour doit réserver pour le
fond de l’affaire; mais cette question est indépendante de celle de savoir si

22
259 TERRES À PHOSPHATES À NAURU (ARRÊT)

l'Australie peut être assignée seule. La Cour n’estime pas qu’il ait été
démontré qu’une demande formée contre l’un des trois Etats seulement
doive être déclarée irrecevable in limine litis au seul motif qu’elle soulève
des questions relatives à administration du Territoire à laquelle partici-
paient deux autres Etats. En effet, il est indéniable que l’Australie était
tenue d’obligations en vertu de l’accord de tutelle, dans la mesure où elle
était l’un des trois Etats qui constituaient l’autorité administrante, et rien
dans la nature de cet accord n’interdit à la Cour de connaître d’une de-
mande relative à la méconnaissance desdites obligations par l’Australie.

49. L'Australie soutient en second lieu qu’étant donné que la Nouvelle-
Zélande et le Royaume-Uni constituaient avec elle-même l’autorité
administrante, toute décision de la Cour sur le prétendu manquement,
par l’Australie, à ses obligations en vertu de l’accord de tutelle impli-
querait nécessairement un jugement sur la manière dont ces deux autres
Etats se sont acquittés de leurs obligations en la matière; et qu’un tel
jugement serait contraire au principe fondamental selon lequel la compé-
tence de la Cour procède exclusivement du consentement des Etats. La
question qui se pose est dès lors de savoir si, compte tenu du régime
ainsi décrit, la Cour peut, sans le consentement de la Nouvelle-Zélande
et du Royaume-Uni, statuer sur une requête présentée contre la seule
Australie.

50. La Cour a déjà été amenée à se prononcer sur des questions de ce
genre. Dans l’affaire de l’ Or monétaire pris à Rome en 1943 (question préli-
minaire), la première conclusion de la requête de l’Italie était ainsi rédi-
gée:

«1) que les Gouvernements de la République française, de la
Grande-Bretagne et de l'Irlande du Nord et des Etats-Unis d’Amé-
rique devront remettre à l'Italie la quote-part d’or monétaire, qui
reviendrait al’ Albanie aux termes de la partie ITI de Pacte de Paris du
14 janvier 1946, en satisfaction partielle des dommages causés à l’Ita-
lie par la loi albanaise du 13 janvier 1945 » (C_LJ. Recueil 1954, p. 22).

Dans son arrêt du 15 juin 1954, la Cour, rappelant que seuls les Etats-Unis
d'Amérique, la France, l'Italie et le Royaume-Uni étaient parties à l’ins-
tance, a estimé que:

«Statuer sur la responsabilité internationale de l’ Albanie sans son
consentement serait agir à l’encontre d’un principe de droit interna-
tional bien établi et incorporé dans le Statut, à savoir que la Cour ne
peut exercer sa juridiction à l’égard d’un Etat si ce n’est avec le
consentement de ce dernier. » (Ibid. p. 32.)

Notant que l’Albanie avait choisi de ne pas intervenir, la Cour a déclaré:

«En l'espèce, les intérêts juridiques de l’Albanie seraient non
seulement touchés par une décision, mais constitueraient l’objet
même de ladite décision. En pareil cas, le Statut ne peut être consi-
déré comme autorisant implicitement la continuation de la procé-
dure en l’absence de l’Albanie. » (Ibid.)

23
260 TERRES À PHOSPHATES À NAURU (ARRÊT)

51. Par la suite, dans l'affaire des Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), la Cour
s’est exprimée dans les termes suivants:

«Il ne fait pas de doute que, quand les circonstances l’exigent, la
Cour déclinera l’exercice de sa compétence, comme elle l’a fait dans
l'affaire de l’Or monétaire pris a Rome en 1943, lorsque les intérêts
juridiques d’un Etat qui n’est pas partie à l’instance «seraient non
seulement touchés par une décision, mais constitueraient l’objet
même de ladite décision» (C.LJ. Recueil 1954, p. 32). En revanche
lorsque des prétentions d’ordre juridique sont formulées par un
demandeur contre un défendeur dans une instance devant la Cour et
se traduisent par des conclusions, la Cour, en principe, ne peut que se
prononcer sur ces conclusions, avec effet obligatoire pour les parties
et pour nul autre Etat, en vertu de l’article 59 du Statut. Comme la
Cour l’a déjà indiqué (au paragraphe 74 ci-dessus), les autres Etats
qui pensent pouvoir être affectés par la décision ont la faculté d’intro-
duire une instance distincte ou de recourir à la procédure de l’inter-
vention. Dans le Statut comme dans la pratique des tribunaux
internationaux, on ne trouve aucune trace d’une règle concernant les
«parties indispensables » comme celle que défendent les Etats-Unis,
qui ne serait concevable que parallèlement à un pouvoir, dont la
Cour est dépourvue, de prescrire la participation à l’instance d’un
Etat tiers. Les circonstances de l’affaire de l’Or monétaire marquent
vraisemblablement la limite du pouvoir de la Cour de refuser d’exer-
cer sa juridiction; aucun des pays mentionnés en la présente espèce
ne peut être considéré comme étant dans la même situation que
l’Albanie dans cette affaire, au point que sa présence serait véritable-
ment indispensable à la poursuite de la procédure.» (Arrêt du
26 novembre 1984, C.I.J. Recueil 1984, p. 431, par. 88.)

52. Cette jurisprudence a été appliquée par une chambre de la Cour
dans l’affaire du Différend frontalier terrestre, insulaire et maritime
(El Salvador/Honduras), par arrêt rendu le 13 septembre 1990 qui
examine si les intérêts juridiques invoqués par le Nicaragua à l’appui
d’une requête à fin d’intervention dans l’affaire faisaient ou non «partie
de «l’objet même de la décision» à rendre ou s’ils étaient seulement
affectés par cette décision (C.I.J. Recueil 1990, p. 116, par. 56).

53. Les tribunaux nationaux, quant à eux, ont le plus souvent l'autorité
nécessaire pour ordonner d'office la mise en cause des tiers qui risquent
d’être affectés par le jugement à intervenir; cette solution permet de régler
les différends en présence de toutes les parties concernées. Mais dans
Pordre international la Cour n’a pas une telle autorité. Sa compétence
dépend en effet du consentement des Etats et, par voie de conséquence,
elle ne saurait contraindre un Etat à se présenter devant elle, même en
qualité d’intervenant.

54. Il est toutefois loisible à un Etat qui n’est pas partie à une affaire

24
261 TERRES À PHOSPHATES À NAURU (ARRÊT)

d’adresser à la Cour une requête à fin d’intervention, conformément à
Particle 62 du Statut, aux termes duquel:

«Lorsqu'un Etat estime que, dans un différend, un intérêt d’ordre
juridique est pour lui en cause, il peut adresser à la Cour une requête,
à fin d'intervention.»

Mais l’absence d’une telle requête n’interdit nullement à la Cour de
statuer sur les prétentions qui lui sont par ailleurs soumises pour autant
que les intérêts juridiques de l’Etat tiers éventuellement affectés ne consti-
tuent pas l’objet même de la décision sollicitée. Dans l’hypothèse où la
Cour est ainsi à même de statuer, les intérêts de l’Etat tiers qui n’est pas
partie à l’affaire sont protégés par l’article 59 du Statut de la Cour selon
lequel: « La décision de la Cour n’est obligatoire que pour les parties en
litige et dans le cas qui a été décidé. »

55. En l'espèce, les intérêts de la Nouvelle-Zélande et du Royaume-
Uni ne constituent pas l’objet même de la décision à rendre sur le fond de
la requête de Nauru et la situation est à cet égard différente de celle dont
la Cour a connu dans l’affaire de l’ Or monétaire. En effet, dans cette der-
nière affaire, la détermination de la responsabilité de l’Albanie était une
condition préalable pour qu’il puisse être statué sur les prétentions de
l'Italie. Dans la présente espèce, la détermination de la responsa-
bilité de la Nouvelle-Zélande ou du Royaume-Uni n’est pas une condi-
tion préalable à la détermination de la responsabilité de l’Australie,
seul objet de la demande de Nauru. L'Australie reconnaît d’ailleurs
qu’au cas particulier la détermination de la responsabilité éventuelle de
la Nouvelle-Zélande et du Royaume-Uni n’aurait pas à être opérée anté-
rieurement à la détermination de la responsabilité de l’Australie. Mais
elle affirme qu'il y aurait détermination simultanée de la responsabi-
lité des trois Etats et soutient que, s’agissant de la Nouvelle-Zélande
et du Royaume-Uni, les mêmes raisons profondes qui ont conduit à la
décision rendue dans l’affaire de l’Or monétaire s’opposeraient à une
telle détermination. La Cour ne saurait accepter cette thèse. Dans l'affaire
de l’Or monétaire, le lien entre, d’une part, la position que la Cour devait
nécessairement arrêter quant à la responsabilité alléguée de l’Albanie et,
d’autre part, la décision qu’elle avait été priée de rendre concernant
Vattribution de l’or, n’était pas purement temporel, mais également
logique; comme la Cour l’a expliqué,

«pour déterminer si l'Italie a titre à recevoir l’or, il est nécessaire de
déterminer si l’ Albanie a commis un délit international contre l'Italie
et si elle est tenue à réparation envers elle » (C.J. Recueil 1954, p. 32).

Dans la présente affaire, toute décision de la Cour sur l’existence ou le
contenu de la responsabilité que Nauru impute à l’Australie pourrait
certes avoir des incidences sur la situation juridique des deux autres Etats
concernés, mais la Cour n’aura pas à se prononcer sur cette situation juri-

25
262 TERRES À PHOSPHATES À NAURU (ARRÊT)

dique pour prendre sa décision sur les griefs formulés par Nauru contre
I’ Australie. Par voie de conséquence, la Cour ne peut refuser d’exercer sa
juridiction.

*

56. La Cour doit cependant souligner que la décision qu’elle est
amenée à prendre dans le présent arrêt sur cette exception de l’Australie
ne préjuge en rien le fond. Le présent arrét ne tranche pas la question de
savoir sil’ Australie, dans le cas où elle serait déclarée responsable, devrait
réparer, en totalité ou seulement pour partie, les dommages que Nauru
prétend avoir subis, compte tenu des caractéristiques des régimes de
mandat et de tutelle rappelées ci-dessus et notamment du rôle particulier
joué par Australie dans l’administration du Territoire. Ces questions
sont à traiter lors de l’examen au fond.

57. Pour ces motifs, la Cour considère que le fait que la Nouvelle-
Zélande et le Royaume-Uni ne sont pas parties à l’instance n’interdit
pas la poursuite de la procédure engagée par Nauru contre l’Australie.
L’exception développée à cet égard par l’Australie doit être rejetée.

* *

58. La Cour examinera enfin les exceptions soulevées par l’ Australie à
l’encontre de la demande nauruane relative aux avoirs d’outre-mer des
British Phosphate Commissioners. Au terme de son mémoire sur le fond,
Nauru prie la Cour de dire et juger que

«la République de Nauru a un titre juridique sur la part allouée à
V Australie des avoirs d’outre-mer des British Phosphate Commis-
sioners qui ont été inventoriés et liquidés en application de l’accord
trilateral conclu le 9 février 1987 »

et que

«l'Etat défendeur a le devoir de fournir une réparation appropriée
pour le préjudice causé à la République de Nauru ... du fait qu’il n’a
pas reconnu l’intérêt de Nauru sur les avoirs d'outre-mer des British
Phosphate Commissioners ».

59. Les British Phosphate Commissioners ont été institués par l’ar-
ticle 3 de l’accord du 2 juillet 1919 entre le Royaume-Uni, l’ Australie et la
Nouvelle-Zélande (voir paragraphe 42 ci-dessus); cet article prévoyait la
création d’un conseil dénommé « Board of Commissioners », composé de
trois membres nommés chacun par l’un des gouvernements parties.
L'article 6 de l’accord stipulait que

«la propriété des gisements de phosphates ... et de tous les terrains,
bâtiments, installations et biens d’équipement dans l’île, utilisés pour
l'exploitation des gisements, serait] dévolue aux Commissioners »;

Particle 9 disposait d’une part que les gisements seraient «exploités et
vendus sous la direction, la gestion et le contrôle des Commissioners » et

26
263 TERRES À PHOSPHATES À NAURU (ARRÊT)

d’autre part qu’il incomberait à ces derniers de «vendre les phosphates
nécessaires aux besoins de l’agriculture du Royaume-Uni, de l’Australie
et de la Nouvelle-Zélande, dans la mesure de ces besoins » ; et, bien qu’aux
termes des articles 10 et 11 la vente de phosphates à des Etats tiers et aux
prix du marché dit étre exceptionnelle — les ventes prioritaires aux trois
gouvernements parties devant se faire 4 un prix proche du prix de
revient —, l’article 12 prévoyait que les fonds excédentaires qui seraient
accumulés a la suite de ventes 4 des tiers ou autrement seraient

«portés par les Commissioners au crédit des trois gouvernements ...
[et] gardés en trust par les Commissioners au nom des trois gouverne-
ments pour être utilisés à de tels usages que ces gouvernements pour-
rjaient] ordonner...» |

60. Les British Phosphate Commissioners ont exercé leurs activités à
Nauru conformément aux termes de l’accord du 2 juillet 1919 sous
l'empire du mandat, puis de la tutelle. L'accord conclu le 14 novembre
1967 entre le conseil de gouvernement local de Nauru d’une part et les
Gouvernements de l'Australie, de la Nouvelle-Zélande et du Royaume-
Uni de l’autre (voir paragraphe 10 ci-dessus) a organisé la vente à Nauru,
par les gouvernements participants, des immobilisations de l’industrie
des phosphates sur l’île, dont les British Phosphate Commissioners
étaient propriétaires en titre pour le compte desdits gouvernements
(art. 7-11); Paccord a également organisé le transfert à Nauru de la gestion
et du contrôle de l'exploitation des phosphates de l’île (art. 12-15). Les
avoirs des British Phosphate Commissioners à Nauru furent transférés au
Gouvernement de Nauru en 1970, après que le dernier paiement y relatif
eut été effectué, et les British Phosphate Commissioners cessèrent alors
leurs activités à Nauru. Comme suite à l’entrée en vigueur d’un accord en
date du 9 juin 1981 entre la Nouvelle-Zélande et l’Australie, qui mettait fin
aux fonctions que les Commissioners exerçaient sur l’île Christmas,
l'Australie, la Nouvelle-Zélande et le Royaume-Uni décidèrent de liqui-
der les affaires des British Phosphate Commissioners et de répartir entre
eux-mêmes le reste des avoirs et des dettes des Commissioners : à cet effet,
ils conclurent le 9 février 1987 un accord « pour mettre fin à l’accord relatif
à l’île de Nauru de 1919».

*

61. Au cours de l’année 1987, divers échanges de correspondance
eurent lieu entre les Parties au sujet de la liquidation des affaires des
British Phosphate Commissioners. Après avoir demandé et obtenu
confirmation de l'intention des gouvernements participants de procéder à
la liquidation des biens des Commissioners, et avoir demandé à être
consulté, le département des affaires extérieures de Nauru adressa le
30 janvier 1987 une note au haut-commissariat australien, dans laquelle il
priait lesdits gouvernements

27
264 TERRES À PHOSPHATES À NAURU (ARRÊT)

«de bien vouloir au moins conserver intacts les fonds des British
Phosphate Commissioners sans procéder à ieur liquidation jusqu’à
ce que [la] commission d’enquête [sur la remise en état, instituée par
Nauru le 3 décembre 1986] ait achevé sa tâche … [et] faire en sorte que
les archives et autres documents des … Commissioners soient
conservés tels quels et que ladite commission d'enquête soit autori-
sée à les consulter et à s’en servir».

Après la conclusion de l’accord tripartite du 9 février 1987, le président de
Nauru adressa, le 4 mai 1987, au ministre australien des affaires étran-
gères, une lettre dans laquelle il indiquait notamment:

«La position ferme de mon gouvernement est que ces avoirs qui,
en fin de compte, sont issus pour la plupart du sol même de Nauru,
devraient servir à la remise en état de l’île, et notamment à la restaura-
tion du tiers de sa surface qui a été exploité avant l'indépendance. »

Par une lettre du 15 juin 1987, le ministre australien des affaires étrangères
répondit ainsi:

«Les British Phosphate Commissioners et les gouvernements
participants se sont convenablement acquittés de tous leurs engage-
ments en cours. Le restant des avoirs des ... Commissioners n’était
pas le produit de leurs opérations à Nauru.»

Enfin une nouvelle lettre adressée le 23 juillet 1987 au ministre australien
des affaires étrangères par le président de Nauru contenait le passage
suivant:

«Compte tenu des éléments dont mon gouvernement dispose
quant à la façon dont les bénéfices ont été capitalisés par les British
Phosphate Commissioners, je suis sûr que vous ne serez pas surpris
d'apprendre qu’il me paraît difficile d’accepter ce que vous affirmez,
à savoir que le restant des avoirs des British Phosphate Commis-
sioners n’a pas été en partie le produit de leurs opérations à Nauru.
Quoi qu’il en soit, je ne m’étendrai pas ici sur la question, me réser-
vant de l’évoquer peut-être dans d’autres circonstances. »

*

62. L’Australie affirme que la demande de Nauru relative aux avoirs
d’outre-mer des British Phosphate Commissioners est irrecevable et que
la Cour n’est pas compétente pour en connaitre, au motif que: ladite
demande est une demande nouvelle; Nauru n’a pas établi que cette
demande procéde d’un « différend d’ordre juridique » entre les Parties, au
sens du paragraphe 2 de l’article 36 du Statut de la Cour; Nauru ne peut
prétendre à un quelconque titre juridique sur les avoirs en question et n’a
pas fait la preuve d’un intérêt juridique susceptible de justifier sa
demande à cet égard; et chacune des exceptions formulées par I’ Australie
concernant les autres demandes de Nauru s’appliquent également à sa
demande relative aux avoirs d’outre-mer.

28
265 TERRES À PHOSPHATES À NAURU (ARRÊT)

63. La Cour se penchera d’abord sur l'exception australienne tirée du
caractère prétendument nouveau de la demande nauruane. L’ Australie
soutient que cette demande est irrecevable du fait qu’elle est apparue pour
la première fois dans le mémoire de Nauru; que Nauru n’a démontré
l'existence d’aucun lien réel entre ladite demande, d’une part, et ses
prétentions afférentes à l’inobservation alléguée de l'accord de tutelle et à
la remise en état des terres à phosphates, de l’autre; et que la demande en
question vise à transformer le différend porté devant la Cour en un diffé-
rend dont le caractère ne serait pas le même. Nauru, pour sa part, fait
valoir que sa demande relative aux avoirs d'outre-mer des British Phos-
phate Commissioners ne constitue pas un nouveau chef de demande et
que, même si tel était formellement le cas, la Cour pourrait néanmoins en
connaître; que cette demande a un rapport étroit avec la trame des
éléments de fait et de droit relatifs à l'administration de l’industrie des
phosphates pendant la période qui va de 1919 à l'indépendance; et qu’elle
est «implicite» dans les réclamations se rapportant aux violations de
l’accord de tutelle et «en découle ».

64. La Cour commencera par relever qu'aucune référence à l’aliéna-
tion des avoirs d'outre-mer des British Phosphate Commissioners ne
figure dans la requête de Nauru, ni au titre d’un grief autonome, ni en
relation avec la demande de réparation présentée, et qu’aucune mention
n’y est faite de l’accord du 9 février 1987, en dépit de la déclaration conte-
nue dans la lettre du président de Nauru en date du 23 juillet 1987 suivant
laquelle celui-ci se réservait d’«évoquer peut-être [la question] dans
d’autres circonstances » (voir paragraphe 61 ci-dessus). La Cour note en
revanche que Nauru, après avoir réitéré les griefs déjà formulés dans sa
requête, y ajoute au terme de son mémoire la conclusion suivante:

«Prie en outre la Cour de dire et juger

que la République de Nauru a un titre juridique sur la part allouée à
l'Australie des avoirs d’outre-mer des British Phosphate Commis-
sioners...» (Les italiques sont de la Cour.)

Cette conclusion est présentée séparément, sous la forme d’un alinéa
distinct.

65. La Cour constate en conséquence que, du point de vue formel, la
demande relative aux avoirs d’outre-mer des British Phosphate Commis-
sioners, telle qu’elle apparaît dans le mémoire de Nauru, est une demande
nouvelle par rapport à celle contenue dans la requête. Cependant, comme
la Cour permanente de Justice internationale l’a fait observer dans
l’affaire des Concessions Mavrommatis en Palestine:

«La Cour, exerçant une juridiction internationale, n’est pas tenue
d’attacher à des considérations de forme la même importance
qu’elles pourraient avoir dans le droit interne. » (C.P.J.I. série A n° 2,
p. 34; cf. également Cameroun septentrional, C.IJ. Recueil 1963,
p. 28.)

La Cour recherchera donc si, bien que formellement nouvelle, la demande

29
266 TERRES À PHOSPHATES À NAURU (ARRÊT)

en question ne peut être considérée comme étant matériellement incluse
dans la demande originelle.

66. Il paraît à la Cour difficilement contestable que des liens puissent
exister entre la demande formulée dans le mémoire et le contexte général
dans lequel s’inscrit la requête. Bien plus, l’ Australie a reconnu devant la
Cour que «les avoirs répartis en 1987 provenaient d’un certain nombre de
sources » et que «certains d’entre eux pouvaient provenir de la vente de
phosphates nauruans » ; et Nauru, dans sa requête, a soutenu que l’indus-
trie des phosphates de l’île avait été gérée d’une manière telle que les
profits réels étaient recueillis par les trois Etats — surtout l’Australie —,
que l'exploitation des phosphates avait conduit à une dévastation des
terres et que les redevances versées au peuple nauruan avaient été insuffi-
santes. Par ailleurs la Cour note aussi que la correspondance diploma-
tique échangée entre les Parties en 1987 (voir paragraphe 61 ci-dessus)
montre que le Gouvernement nauruan estimait qu’il y avait un lien entre
sa demande de remise en état des terres exploitées et la liquidation des
avoirs d'outre-mer des British Phosphate Commissioners.

67. La Cour est toutefois d’avis que, pour que la demande relative aux
avoirs d’outre-mer des British Phosphate Commissioners puisse être
tenue pour incluse matériellement dans la demande originelle, il ne
saurait suffire que des liens de nature générale existent entre ces
demandes. Il convient que la demande additionnelle soit implicitement
contenue dans la requête (Temple de Préah Vihéar, fond, C.I.J. Recueil
1962, p. 36) ou découle « directement de la question qui fait l’objet de cette
requête » (Compétence en matière de pêcheries (République fédérale d’Alle-
magne c. Islande), fond, C.I.T. Recueil 1974, p.203, par. 72). La Cour estime
que ces conditions ne sont pas remplies en l’espèce.

68. En outre, sans vouloir préjuger de quelque manière que ce soit la
question de savoir s’il existait, à la date du dépôt de la requête, un diffé-
rend d’ordre juridique entre les Parties sur la liquidation des avoirs
d'outre-mer des British Phosphate Commissioners, la Cour est convain-
cue que, si elle devait connaître d’un tel différend au fond, l’objet du diffé-
rend sur lequel elle aurait en définitive à statuer serait nécessairement
distinct de l’objet du différend qui lui a été originellement soumis dans la
requête. Pour trancher le différend sur les avoirs d’outre-mer des British
Phosphate Commissioners, la Cour devrait en effet se pencher sur une
série de questions qui lui apparaissent extrinsèques par rapport à la
demande initiale, telles que la composition et l’origine exactes de l’en-
semble de ces avoirs; et la solution d’un problème de ce genre appellerait
de sa part un examen des activités menées par les Commissioners non
seulement, ratione temporis, après le 1° juillet 1967, mais aussi, ratione
loci, hors de Nauru (sur l’île Océan (Banaba) et sur l’île Christmas) et,
ratione materiae, dans des domaines autres que l’exploitation des phos-
phates (par exemple celui des transports maritimes).

69. Le paragraphe 1 de l’article 40 du Statut de la Cour stipule que
l’«objet du différend » doit être indiqué dans la requête, et le paragraphe 2

30
267 TERRES À PHOSPHATES À NAURU (ARRÊT)

de l’article 38 du Règlement de la Cour requiert que la «nature précise de
la demande» soit indiquée dans la requête. Ces dispositions sont telle-
ment essentielles au regard de la sécurité juridique et de la bonne adminis-
tration de la justice qu’elles figuraient déjà, en substance, dans le texte du
Statut de la Cour permanente de Justice internationale adopté en 1920
(art. 40, premier alinéa) et dans le texte du premier Réglement de cette
Cour adopté en 1922 (art. 35, deuxième alinéa), respectivement. La Cour
permanente a, à plusieurs reprises, eu l’occasion de préciser la portée de
ces textes. Ainsi, dans son ordonnance du 4 février 1933, rendue en
l'affaire relative à l’ Administration du prince von Pless (exception prélimi-
naire), elle a affirmé

«qu'aux termes de l’article 40 du Statut, c’est la requête qui indique
l’objet du différend ... [et] que le mémoire, tout en pouvant éclaircir
les termes de la requête, ne peut pas dépasser les limites de la
demande qu’elle contient... » (C.PJ.I. série A/B n° 52, p. 14).

La même Cour a déclaré, dans l’affaire de la Société commerciale de Bel-
gique :

«Il y a lieu d'observer que la faculté laissée aux parties de modifier
leurs conclusions jusqu’à la fin de la procédure orale doit être com-
prise d’une manière raisonnable et sans porter atteinte à l’article 40
du Statut et à l’article 32, alinéa 2, du Règlement, qui disposent que
la requête doit indiquer l’objet du différend … il est évident que la
Cour ne saurait admettre, en principe, qu’un différend porté devant
elle par requête puisse être transformé, par voie de modifications
apportées aux conclusions, en un autre différend dont le caractère ne
serait pas le même. Une semblable pratique serait de nature à porter
préjudice aux Etats tiers qui, conformément à l’article 40, alinéa 2, du
Statut, doivent recevoir communication de toute requête afin qu’ils
puissent se prévaloir du droit d'intervention prévu par les articles 62
et 63 du Statut. » (C.PJ.L. série A/B n° 78, p. 173; cf. Activités militaires
et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-
Unis d'Amérique), compétence et recevabilité, C.IJ. Recueil 1984,
p. 427, par. 80.)

70. Au vu de ce qui précède, la Cour conclut que la demande nauruane
relative aux biens d’outre-mer des British Phosphate Commissioners est
irrecevable au motif qu’elle constitue une demande tant formellement que
matériellement nouvelle et que l’objet du différend qui lui a originelle-
ment été soumis se trouverait transformé si elle accueillait cette demande.

71. L’exception préliminaire soulevée par l’Australie sur ce point est
donc fondée. La Cour n’a pas en conséquence à examiner ici les autres
exceptions que l’Australie a présentées à l’encontre des conclusions de
Nauru relatives aux avoirs d’outre-mer des British Phosphate Commis-
sioners.

31
268 TERRES A PHOSPHATES À NAURU (ARRÊT)

72. Par ces motifs,
La Cour,

1) a) réjette, à l’unanimité, l’exception préliminaire tirée de la réserve
faite par l’Australie dans sa déclaration d’acceptation de la juridiction
obligatoire de la Cour;

b) rejette, par douze voix contre une, l'exception préliminaire tirée de la
prétendue renonciation par Nauru, avant l'indépendance, à toutes préten-
tions concernant la remise en état des terres à phosphates exploitées avant
le 1% juillet 1967;

POUR: Sir Robert Jennings, Président; MM. Lachs, Ago, Schwebel,
Bedjaoui, Ni, Evensen, Tarassov, Guillaume, Shahabuddeen, Aguilar
Mawdsley, Ranjeva, juges ;

CONTRE : M. Oda, Vice-Président ;

c) rejette, par douze voix contre une, l'exception préliminaire tirée de la
levée de la tutelle sur Nauru par l'Organisation des Nations Unies;
POUR: Sir Robert Jennings, Président; MM. Lachs, Ago, Schwebel,

Bedjaoui, Ni, Evensen, Tarassov, Guillaume, Shahabuddeen, Aguilar
Mawdsley, Ranjeva, juges ;

CONTRE: M. Oda, Vice-Président;

d) rejette, par douze voix contre une, l’exception préliminaire tirée
de l’effet de l’écoulement du temps sur la recevabilité de la requête de
Nauru;

POUR: Sir Robert Jennings, Président; MM. Lachs, Ago, Schwebel,

Bedjaoui, Ni, Evensen, Tarassov, Guillaume, Shahabuddeen, Aguilar
Mawdsley, Ranjeva, juges ;

CONTRE : M. Oda, Vice-Président ;

e) rejette, par douze voix contre une, l'exception préliminaire tirée de la

prétendue absence de bonne foi de Nauru;

POUR: Sir Robert Jennings, Président; MM. Lachs, Ago, Schwebel,
Bedjaoui, Ni, Evensen, Tarassov, Guillaume, Shahabuddeen, Aguilar
Mawdsley, Ranjeva, juges;

CONTRE : M. Oda, Vice-Président ;

f) rejette, par neuf voix contre quatre, l’exception préliminaire tirée du
fait que la Nouvelle-Zélande et le Royaume-Uni ne sont pas parties à
l'instance;

POUR: MM. Lachs, Bedjaoui, Ni, Evensen, Tarassov, Guillaume,

Shahabuddeen, Aguilar Mawdsley, Ranjeva, juges ;
CONTRE: Sir Robert Jennings, Président; M. Oda, Vice-Président; MM. Ago,
Schwebel, juges ;

g) retient, à l'unanimité, l’exception préliminaire tirée du caractère
nouveau de la demande relative aux avoirs d'outre-mer des «British
Phosphate Commissioners » ;

32
269 TERRES À PHOSPHATES À NAURU (ARRÊT)

2) dit, par neuf voix contre quatre, qu’elle a compétence, sur la base du
paragraphe 2 de l’article 36 de son Statut, pour connaître de la requête
déposée par la République de Nauru le 19 mai 1989, et que ladite requête
est recevable;

POUR: MM. Lachs, Bedjaoui, Ni, Evensen, Tarassov, Guillaume,

Shahabuddeen, Aguilar Mawdsley, Ranjeva, juges ;
CONTRE: Sir Robert Jennings, Président; M. Oda, Vice-Président; MM. Ago,
Schwebel, juges ;

3) dit, à l'unanimité, que la demande relative aux avoirs d’outre-mer
des «British Phosphate Commissioners», formulée par Nauru dans son
mémoire en date du 20 avril 1990, est irrecevable.

Fait en français et en anglais, le texte français faisant foi, au Palais de la
Paix, à La Haye, le vingt-six juin mil neuf cent quatre-vingt-douze, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République de
Nauru et au Gouvernement du Commonwealth d’ Australie.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. SHAHABUDDEEN, juge, joint à l’arrêt l'exposé de son opinion indivi-
duelle.

Sir Robert JENNINGS, Président, M. Opa, Vice-Président, MM. Aco et
SCHWEBEL, juges, joignent à l’arrêt les exposés de leur opinion dissidente.

(Paraphé) R.Y.J.
(Paraphé) E.V.O.

33
